Title: From George Washington to Robert Morris, 19 November 1781
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir,,
                     Mount Vernon 19th Novemr 1781
                  
                  I have to inform you that a very considerable debt has been incurred upon you as Financier of the United States by an Order for the Releif of the Officers of the Army from the Goods found in York Town—each Officer military & Staff having been authorized to take up on public Acco. the Sum of £20 in Virginia Currency for which Mr Ross, Commercial Agent of this State, is answerable to the Merchants payable in Tobacco—Mr Ross receiving the Amount in Bills upon you to be paid in Six Months from the Time of the Goods being taken—the Returns not being handed in, I am unable to give you the Amount with any precision—your own Calculations will afford you the Sum with a Degree of Certainty.
                  A Quantity of Goods found on Board a Cartel in York River, & which have been judged to be forfeit, were part suitable for the Army—& part for the Country—the latter, which will amount to considerable Sum, are to be sold at public Vendue & accounted for.
                  Knowing the State of your Finances, I have studied to keep this Debt within its most moderate Bounds but in Spite of all my Endeavours, I fear you will find it but too large—I hoped to have given you some Assistance from the Military Chest found with the Enemy—but unavoidable Contingencies of the Army—& furnishing the Q. M. Genl for the So. Army, have swallowed up near one half of its Contents—A number of Iron Cannon,, being unnecessary for our use, I have appropriated as a Fund for Discharge of the Debt incurred & are sent to Head of Elk this with the other funds may possibly amount to a full Discharge of the Debt.  I am &caa
                  
                     G.W.
                  
                  
                     P.S.  Since writing the above I am informed by Genl Lincoln who is come up since I left York Town that the whole Amount of the Goods taken by the Officers & on public Acco. will Arise to about £13,000 Stg—& that the Articles sold in York town at public vendue will be near £6,000.
                  
                  
               